Case 1:19-cv-02290-KBJ Document 31-9 Filed 03/13/21 Page 1 of 3




         Exhibit F
              Case 1:19-cv-02290-KBJ Document 31-9 Filed 03/13/21 Page 2 of 3


                                                             Adam Marshall <amarshall@rcfp.org>


Meet and Confer for Yanofsky v. DOC, No. 19-cv-02290
Adam Marshall <amarshall@rcfp.org>                                     Mon, Sep 16, 2019 at 7:36 PM
To: "Sroka, Scott (USADC)" <Scott.Sroka@usdoj.gov>
Cc: Katie Townsend <ktownsend@rcfp.org>

 Scott:

 During our meet and confer discussion last week, you and agency counsel asked for some
 additional information with respect to the request and records at issue in the above-captioned
 case.

 As you know, Mr. Yanofsky requested I-92 and I-94 dataﬁles for 2011–2015 and associated
 technical documentation. See Compl. Ex. F. Regarding the requested I-92 data, based on our meet
 and confer conversation, it is our understanding that CBP routinely sends I-92 data in electronic
 form to DOC, and that DOC takes that data (or some subset of it) and puts it in a separate DOC
 database. That DOC database is then used by DOC to create both the annual reports and
 customized I-92 reports that DOC sells. Agency counsel conﬁrmed that, following remand
 in Yanofsky v. Department of Commerce, No. 16-cv-951, DOC sent copies of annual reports to Mr.
 Yanofsky. However, Mr. Yanofsky’s request seeks the underlying I-92 data in DOC’s database for
 2011–2015. In other words, the data from which both DOC’s annual reports and customized
 reports are created. We would expect the data in DOC’s I-92 database to take the form of a
 number of ﬁelds corresponding to each incoming ﬂight or individual, (e.g., arrival date, ﬂight
 number). Mr. Yanofsky would be happy to receive that data in any of the following formats:
        · CSV
        · Excel
        · Microsoft Access Database
        · SAS
        · SPSS
        · STATA
        · SQL (and any derivative thereof)
        · Any database type using open source software

 Regarding the I-94 data, agency counsel stated that CBP sends CDs containing data to DOC’s
 contractor. DOC’s contractor then takes that data (or some subset of it) and places it into a
 separate database. The DOC’s contractor’s database is then used to create both the DOC’s
 annual issues and “annual dataﬁles”, the latter of which agency counsel said is formatted to be
 read by statistical programs by the persons who purchase it from DOC. Agency counsel further
 said that over the last ﬁve years he believed that DOC had sold approximately three “annual
 dataﬁles.” Finally, he conﬁrmed that following remand in Yanofsky, No. 16-cv-951, DOC sent
 copies of annual issues to Mr. Yanofsky. However, Mr. Yanofsky’s request seeks the underlying I-
 94 data stored in the DOC’s contractor’s database, from which the annual issues are generated. To
 the extent DOC has sold “annual dataﬁles” in the past, those would also be responsive. We would
 expect the I-94 data in the DOC’s contractor’s database to take the form of a number of ﬁelds
 corresponding to each individual entry (e.g., admission date, ﬂight number, gender). As with the I-
 92 data, Mr. Yanofsky would be happy to receive the I-94 data in any of the following formats:
        · CSV
        · Excel
               Case 1:19-cv-02290-KBJ Document 31-9 Filed 03/13/21 Page 3 of 3
       ·     Microsoft Access Database
       ·     SAS
       ·     SPSS
       ·     STATA
       ·     SQL (and any derivative thereof)
       ·     Any database type using open source software

For your information, some I-92 and I-94 data from January 2016 were provided by CBP to Mr.
Yanofsky in response to a separate request he made to that agency (assigned tracking number
CBP-2016-014651). To the extent it would be helpful for you to see a copy of those dataﬁles, as
they represent the type and format of the data we assert is being withheld by DOC in response to
the FOIA request at issue in this case, we would be happy to provide you with copies.

In response to a question posed by agency counsel during our meet and confer call, Mr. Yanofsky
has submitted a number of FOIA requests to CBP over the last few years, but he does not have
any pending FOIA requests submitted to that agency that cover the same data at issue in the
above-captioned case.

Our understanding is that following remand from the district court in Yanofsky, No. 16-cv-951, the
DOC’s referral to CBP concerning I-94 data was given tracking number CBP-2016-069876. To
date, Mr. Yanofsky has not received any records from CBP in connection with that referral. Mr.
Yanofsky’s goal in this matter is to acquire the requested I-94 data; it does not matter to him
whether that data comes in an envelope from DOC or CBP. However, that data is currently being
improperly withheld and is at issue in this lawsuit.

Please let us know your client’s position for purposes of the parties’ upcoming JSR by this
Wednesday. We’d also be happy to have another call to discuss this matter with you.

Sincerely,

Adam A. Marshall｜Knight Foundation Litigation Attorney
Reporters Committee for Freedom of the Press
amarshall@rcfp.org｜(202) 795-9308｜@a_marshall_plan｜GPG/Signal available

[Quoted text hidden]
